Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner was authorized to amend claims by applicant’s representative Penny Caudle (Reg. 46607) during telephone interview on 08/17/2021: After Examiner’s amendment the all of the claims should now read as follows:

1. (Currently Amended) An input device comprising: a capacitive type touch panel; a knob provided on the touch panel; and a control device for detecting input to the touch panel and also controlling display of information on a display integral with the touch panel, wherein the knob includes: a hold portion made of a conductor and to be operated by a user; and a conductive portion that is electrically connectable to the hold portion and is mounted on the hold portion, and that is in direct contact with the touch panel to cause a change of capacitance of the touch panel, and the control device includes: processing circuitry to detect the capacitance of the touch panel as a signal value; and determine whether or not a confirmation operation on the touch panel by using the knob has been inputted on a basis of a change of the signal value resulting from direct contact of the conductive portion with the touch panel, 

wherein the processing circuitry determines whether or not a finger of the user is touching the knob on a basis of the signal value acquired, and when acquiring first touch information indicating that the finger is touching the rotatable hold portion of the knob whose conductive portion is in direct contact with the touch panel, and then acquiring first nontouch information indicating that the finger has been released from the rotatable hold portion of the knob whose conductive portion is still in direct contact with the touch panel, the processing circuitry determines that the confirmation operation which causes the display of the information on the display to change has been inputted.

Claim 2 is canceled.

Claim 13 is canceled.


After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record claims 1, 3-12 are allowed. The following is an Examiner's statement of reasons for allowance:
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, with examiner amendment, on 08/17/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625